DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on August 25, 2021 has been entered.  Claim 1 has been amended.  Claim 8 has been cancelled.  As such, Claims 1-7 and 9-19 are currently pending in the application, with Claims 15 and 19 withdrawn from consideration.
The Office acknowledges that Claims 16-18 were erroneously not provided with a ground(s) for rejection in the previous Office Action.  As this subsequent Office Action contains a ground(s) of rejection for those same claims, it is a non-final action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 9, 10, 13, 14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2011/0186381 to Ogawa et al. (“Ogawa I”) in view of U.S. Patent Application Publication No. 2008/0157036 to Ogawa et al. (“Ogawa II”), and further in view of U.S. Patent No. 4,833,013 to Schuetz et al. (“Schuetz”).
See, e.g., Abstract, paragraph [0059], Tables 1 & 2, entire document.  Ogawa I teaches that the fiber sheet of the insulating material comprises a nonwoven fabric.  Paragraph [0058].  Ogawa I also discloses that a coating can be provided to the fiber sheet to adjust the air flow resistance of the acoustic insulation.  Paragraph [0012].  Ogawa I further suggests that a flame retardant agent, such as graphite, can be included in the fiber sheet.  Paragraph [0127].  However, Ogawa I does not teach that the graphite is provided within the coating at a proportion of 5% to 50% by weight of the acoustic insulation.  Ogawa II also discloses a fiber sheet that provides both acoustic and thermal insulation properties.  See, e.g., Abstract, paragraph [0003], entire document.  Ogawa II discloses that the graphite particles can be included in a coating for a fiber sheet such that 0.5% to 50% by mass of graphite can be mixed with the fibers.  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide graphite particles into the coating disclosed by Ogawa I in an amount of 0.5% to 50% by weight of the fibers in order to provide improved conductivity and fire resistance, as shown to be known by Ogawa II.  The combination of Ogawa I with Ogawa II does not disclose graphite particle size of 0.5 to 10 microns.  Schuetz is also related fibrous insulation materials that incorporate thermally conductive particles.  See, e.g., Abstract, entire document.  With regard to graphite particle sizes used in plastics, Schuetz teaches that “[s]uitably sized graphite particles are those having a diameter of less than 10 microns, and typically they have a mean diameter of from about 2.5 to about 10 microns, based upon optic inspection.”  Column 3, lines 34-37.  Schuetz notes that such graphite is commercially available.  Column 3, lines 38-44.  It would have been obvious to a person having ordinary skill in the art at the time of the invention to provide smaller size graphite particles in the range of 2.5 microns In re Leshin, 227 F.2d 197 (CCPA 1960).  With regard to Claim 2, providing graphite in an amount of more than 50% by weight to the coating is an obvious modification.  Ogawa II teaches that the amount of graphite relative to the fibers can be as high as 50%, and since the weight of the coating in Ogawa I is less than the weight of the fibers, the person having ordinary skill in the art would readily understand that the graphite particles need to be present in an amount greater than 50% in the coating in order to achieve a 50% weight relative to the weight of the fibers.  With regard to Claim 3, Ogawa I teaches that the coating amount is less than 40% by weight relative to the textile fabric.  See, e.g., Examples 1-12.  With regard to Claim 4, Ogawa I teaches that the fibers of the fabric can be pulp fibers, paragraph [0019], which are inherently hydrophilic.  With regard to Claim 7, Ogawa I teaches a coating amount of 20 gsm.  Paragraph [0140].  With regard to Claim 9, Ogawa I reports sound absorption of greater than 0.55 at 1600 Hz.  Table 2.  With regard to Claim 10, Ogawa I teaches that the fabric can contain at least 30% by weight pulp fibers.  Paragraph [0138].  With regard to Claim 13, Ogawa I teaches that the basis weight of the fiber sheet can be as low as 30 gsm.  Paragraph [0080].  With regard to Claims 14 and 18, Ogawa I teaches that a hot melt adhesive can be included in the fiber sheet and provided in a discontinuous (e.g., cobweb-like) manner to allow for air permeability.  Paragraph [0081].  With regard to Claims 16 and 17, Ogawa I teaches that “the airflow resistance can be voluntarily adjusted to be in the range of between 0.05 and 3.0 kPas/m,” paragraph [0025], and provides examples of sound absorbing materials falling within the claimed range of 120 Pa*s/m to 250 Pa*s/m.  See, e.g., Table 2.  

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa I in view of Ogawa II as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2015/0050469 to Blanchard et al. (“Blanchard”).
Ogawa I does not disclose applying the coating in a pattern with at least partially continuous lines.  Blanchard is also related to thermal and acoustic insulation material comprising a nonwoven fabric.  See, e.g., Abstract, entire document.  Blanchard teaches that resin coatings can be provided as a discontinuous layer to achieve satisfactory acoustic results.  Paragraphs [0041] and [0043].  Blanchard further teaches that the coating can be provided in an ordered pattern having continuous lines, such as a grid.  Paragraph [0068].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide the resin coating disclosed by the combination of Ogawa I and Ogawa II in ordered pattern, such as a grid, in order to fine tune acoustic sound absorption, as shown to be known by Blanchard.  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ogawa I in view of Ogawa II as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2010/0304109 to Schilling et al. (“Schilling”).
Ogawa I suggests that glass fiber can be used in their textile material.  Paragraph [0056].  However, Ogawa I does not disclose including glass fiber in an amount 5% to 80% by weight.  Schilling is also related to nonwoven fabric materials useful in acoustic insulation.  Schilling teaches that the fibers used can predominately be cellulosic, paragraph [0015], but that glass fiber can be included in amount of about 20% by weight.  See paragraph [0016] (disclosing that the fiber blend can include glass fibers in an amount of less than 10 gsm, .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ogawa I in view of Ogawa II as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2009/0286059 to Ogawa et al. (“Ogawa III”).
Ogawa I does not disclose wet laying or carding the fibers to form the fabric.  Ogawa III is also related to textile materials for use in acoustic insulation.  See, e.g., Abstract, entire document.  Ogawa III teaches that such fabrics can be manufactured by carding.  Paragraph [0169].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to card the fibers disclosed by Ogawa I in order to produce a nonwoven fabric suitable for use in acoustic insulation, as shown to be known by Ogawa III.

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record.  To the extent that some of the arguments still apply to references that are used again in this new rejection, then those arguments are addressed below.
Applicant argues that the purpose of the expandable graphite used as a flame retardant in the Ogawa I and Ogawa II references is different from the stated purpose of instant Application, which is used to promote conduction of heat through the textile fabric.  However, the fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY R PIERCE whose telephone number is (571)270-1787. The examiner can normally be reached Monday - Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla D. McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY R. PIERCE
Primary Examiner
Art Unit 1789



/JEREMY R PIERCE/           Primary Examiner, Art Unit 1789